COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-09-049-CV
 
LLANO
ROYALTY, LTD.                                                        APPELLANT
 
 
                                                   V.
 
 
HERMAN
SMITH & CO., LTD.,                                                APPELLEES
AND PATSY SMITH,
INDIVIDUALLY 
AND AS TRUSTEE OF THE
KARLA 
G. SMITH 2001 IRREVOCABLE
ASSET 
TRUST AND THE VICKI SMITH
WEINBERG 
2001 IRREVOCABLE ASSET
TRUST 
 
                                               ----------
           FROM
THE 352ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AUnopposed
Motion To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.  
 
DELIVERED:  May 21, 2009 




[1]See Tex. R. App. P. 47.4.